Citation Nr: 0419565	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and J.G.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In May 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board notes that in its January 2004 Remand, the Board 
ordered that the case should again be reviewed on the basis 
of the additional evidence obtained by VCAA development and 
if the benefit sought was not granted in full, that the 
veteran should be furnished a supplemental statement of the 
case and afforded a reasonable opportunity to respond.  The 
Board notes that VA received medical records after the 
veteran's claims file had been transferred to the Board.  In 
May 2003 the veteran waived regional office consideration of 
these records.  VA received no additional evidence after the 
VCAA letter was provided to the veteran.  Consequently, the 
case was not again reviewed and a supplemental statement of 
the case was not issued.  Based on the foregoing, the Board 
finds that the RO complied with the Board's January 2004 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board observes that in her May 2003 letter, the veteran's 
representative appears to raise the issue of clear and 
unmistakable error (CUE) in relation to a July 1980 rating 
decision that denied service connection for jaundice based 
upon a finding that residuals of jaundice in service were not 
shown at discharge. This matter has not yet been adjudicated 
by the RO, and the Board does not have jurisdiction to 
address it at this time. Accordingly, this matter is referred 
to the RO for all necessary action. See 38 C.F.R. § 20.200.




FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
deficiencies in most areas, but not total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
approximated.  38 U.S.C.A. § 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Pursuant to the Board's January 2004 Remand, in February 2004 
the RO sent a letter to the veteran advising him what 
evidence was required to substantiate his claim for an 
increased evaluation.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would make reasonable efforts to help the veteran obtain 
medical records, employment records, or records from other 
Federal agencies.    

While the Board observes that VCAA notice letter was sent to 
the veteran, the veteran was not provided with the type of 
specific notice required by the Court of Appeals for 
Veteran's Claims in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) and Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004), prior to the RO's 
grant of service connection in August 2002.  

The Board notes that on VA Form 646 dated in April 2003, the 
veteran's representative stated, "We feel that the veteran 
more closely meets the 70 percent criteria for service 
connected posttraumatic stress disorder.  We have no 
additional evidence to submit at this time and rest the 
appeal on the answer to the statement of the case and the 
evidence of record."  In addition, in her letter received by 
VA in May 2003, the veteran's representative states, "I will 
be submitting to you necessary evidence upon my receipt.... We 
will waive RO consideration of this evidence.  If this 
evidence enables an allowance for increase in this case, I 
will waive VCAA compliance. ..."  While the Board realizes 
that the veteran stated on VA Form 9 dated in January 2003 
that he believed his rating should be 100 percent disabling, 
the more recent statements of the veteran's representative 
coupled with the veteran's statement on his Notice of 
Disagreement dated in August 2002 appear to suggest that a 
grant of a 70 percent evaluation for PTSD would satisfy the 
present appeal.  Therefore, in light of the favorable outcome 
of this appeal, any perceived lack of notice or assistance 
under the VCAA should not be considered prejudicial to the 
appellant at this time.

The record also reflects that, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
information and records adequately identified by the veteran.  
Specifically, VA has associated with the claims file the 
veteran's service medical records, private medical records, 
as well as VA medical records and reports.  In addition, the 
veteran was afforded a VA medical examination to ascertain 
the severity of his service-connected disability.  And while 
the veteran identified private medical records of Dr. D and 
the veteran's representative informed the undersigned 
Veteran's Law Judge at the May 2003 videoconference hearing 
that the private medical records of Dr. D had been located, 
the VA has not received them or the veteran's authorization 
to obtain them.  All things considered, the facts relevant to 
this appeal have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  As the veteran is appealing the original assignment of 
the rating for his service-connected disability, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that in a claim for an increased rating, 
"the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  However, as noted above, 
the Board finds that a grant of a 70 percent evaluation for 
PTSD would satisfy the present appeal. 

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411-9440, which became 
effective on November 7, 1996, a mental condition that has 
been formally diagnosed, but the symptoms of which are not 
severe enough either to interfere with occupational and 
social function or to require continuous medication warrants 
a 0 percent evaluation.  

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that 
the DSM-IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
are used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  

At the April 2002 VA examination the veteran reported 
anxiety, nervousness, panic attacks, loss of impulse control, 
difficulty sleeping due to nightmares experienced three times 
a week, difficulty dealing with people.  The veteran also 
reported having no interest in any activities and not being 
able to enjoy things.  The veteran stated that he feels 
hopeless.

The mental status examination of the veteran indicated that 
his speech was coherent and spontaneous, his eye contact was 
good and he had no abnormal mannerisms.  The examiner noted 
that the veteran's mood was depressed, his affect was normal, 
he had no suicidal or homicidal tendencies, he had no thought 
disorder, he had no auditory/visual hallucinations, he had no 
paranoid delusions and he was oriented to day, date, month 
and year.  The examiner noted that the veteran's remote 
memory was good but his concentration was poor, his insight 
was fair, his judgment was good, and his abstract thinking 
was poor.  

The examiner diagnosed the veteran with chronic and moderate 
PTSD and assigned a GAF score of 41-50.  The examiner stated, 
"He gets flashbacks and nightmares.  He has insomnia.  He 
gets anxiety and he gets panic attacks.  He has no interest 
in any activities.  He cannot control his impulse and gets 
these recurrent events of those things happen.  He cannot 
socialize with people.  All these symptoms were due to his 
military experience, and he cannot function.  They cause 
impairment in his occupational, social, and interpersonal 
functioning, and he needs treatment for Post Traumatic Stress 
Disorder." 

A February 2003 private psychological evaluation report 
concluded that the veteran suffers from "the vicissitudes of 
PTSD, experiencing flashbacks and intrusive thoughts 
accompanied by high levels of anxiety and moderate to severe 
levels of depression in association with his PTSD 
symptomatology."  The veteran was diagnosed with Axis I:  
PTSD, chronic, delayed onset, moderate/severe and major 
depression without psychotic features; Axis II:  major 
depressive disorder; Axis IV:  moderate/severe, problems in 
social adaptation; and Axis V:  GAF 55.  Regular 
individual/group therapy was recommended.    

The objective findings of record show that the veteran's PTSD 
symptoms match several of the ratings criteria under the 30 
percent rating (depressed mood, anxiety, panic attacks, and 
chronic sleep impairment), the 50 percent rating (impaired 
abstract thinking, disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships), as well as the 70 percent rating 
(impaired impulse control, near-continuous depression 
affecting ability to function independently, appropriately 
and effectively).  

While the GAF score assigned by the private psychologist in 
February 2003 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning, 
the GAF score assigned at the April 2002 VA examination 
indicates serious symptoms or a serious impairment in social 
or occupational functioning.  The Board, therefore, notes 
that the veteran's psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness ranges between moderate and severe.     

The Board, therefore, finds that while the disability picture 
does not completely conform to the criteria for a 70 percent 
rating, it more nearly approximates the criteria required for 
the 70 percent evaluation than it approximates the criteria 
for a 50 percent rating or a 100 percent rating as the 
medical evidence has not shown total social impairment as he 
has not displayed symptoms of grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name which would 
warrant a 100 percent rating.  

Pursuant to 38 C.F.R. § 4.7 and with all reasonable doubt 
resolved in the veteran's favor, the Board concludes that an 
increase to a 70 percent evaluation, but not more, is 
appropriate.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

 
ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



